Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 clustering map based on an output of the CNN for a feature in images training data set, wherein the clustering map comprises a graphical map illustrating a location of the feature for each of the images in the training data set; identifying a first area in the clustering map including images in the first category and a second area in the clustering map where images in the first category overlap with images in the second category; based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the clustering map and a second subcategory corresponding to the second area in the clustering map; and retraining the CNN based at least in part on a training data set including images in the first subcategory, images in the second subcategory, and images in the second category. 
Examiner does not find a clear definition and description of a clustering map, as newly amended in claim 1, in original specification.  Original specification primarily describes and illustrates a feature map which is generated from a CNN model using images in training data set (Figs 1-2). The feature map comprise one or more features with clusters corresponding to different types of images. No clustering map comprising a graphical map being defined.  Fig 4 graphically illustrates how the features or a cluster of the feature being spread among each other in the image.  It is, however, different from saying a clustering map comprising a graphical map. 
Claims 9, 14, and 17 recite similar limitations and are rejected with the same reason as set forth in claim 1.  All dependent claims depending from their based claims are rejected the same.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 11, 13-14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites:” in the feature map” in which the feature map is lack of antecedent basis.  Claims 6, 11, and 19 are rejected with the same reason.
Claim 5 recites: The method of claim 1, wherein splitting the first category of images into the first subcategory and the second subcategory comprises: determining that the second area in the clustering map overlaps with an area in the feature map in which a subset of images in the second category are mapped, the area in the clustering map in which the subset of images in the second category are mapped being a threshold distance away from an area in the feature map in which remaining images in the second category are mapped; Page 3PATENT App. Ser. No.: 16/692,356 Atty. Dkt. No.: P201808167US01 PS Ref. No.: 1440.105819selecting a second feature on which to generate clustering map; and splitting the first category of images into the first subcategory and the second subcategory based on the clustering map generated for the selected second feature.
The feature map recited in claim 5 is lack of antecedent basis. Furthermore, it is unclear the relationship between the clustering map and the feature map.  Therefore, 
The claim language is ambiguous and confusing and therefore renders indefinite.  The ambiguity comes from 1) what exactly “an area in the feature map in which a subset of image in the second category are mapped” means? And 2) consequently what exactly the threshold distance is defined?  Claims 14 and 19 recite equivalent limitations and are therefore rejected with the same reason. For merit rejection, limitations in question are not weighted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 


Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124415 A1, Choi et al. (hereinafter Choi) in view of US 2020/0160975 A1, Yao et al. (hereinafter Yao).


As to claim 1, Choi discloses a method for training a machine learning model to classify images, comprising: 
receiving a training data set including images in a first category and images in a second category (Figs 1, 4; input image with subcategory information for training; pars 0006-0008, 0016-0018, 0026, 0029-0030, 0033-0034, 0041, the training set including a plurality of categories); 
training a convolutional neural network (CNN) using the received training data set (Figs 1, 4; pars 0006-0008, 0016-0018, 0026, 0029-0030, 0033-0034, 0041); 
generating a clustering map based on an output of the CNN for a feature in images in the training data set wherein the clustering map comprises a graphical map illustrating a location of the feature for each of the images in the training data set (pars 0028, 0032-0036, 0062, generating a feature map from CNN layers, the map including a cluster of object); 
identifying a first area in the clustering map including images in the first category and a second area in the clustering map where images in the first category overlap with images in the second category (Figs 1-2, 4; pars 0006-0008, 0016-0018, 0041, intersection over union overlap being calculated in the training image); and 
retraining the CNN based at least in part on a training data set including images in the first subcategory, images in the second subcategory, and images in the second 
Choi does not expressly teach based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the feature map and a second subcategory corresponding to the second area in the clustering map.
Yao, in the same or similar field of endeavor, further teaches identifying a first area in the feature map including images in the first category and a second area in the clustering map where images in the first category overlap with images in the second category (Figs 7A-7B, regions; pars 0037, 0047, selecting image slices based on the anatomical region or subregions (e.g. areas) corresponding to the slice being displayed); 
based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the feature map and a second subcategory corresponding to the second area in the clustering map (pars 0047, 0106, 0127, 0137, category or a sub-category corresponding to a subregion; Figs 6A-6B, 7A; pars 0117-0119, 0129-130, splitting a category into two or more subcategories) and retraining the CNN based at least in part on a training data set including images in the first subcategory, images in the second subcategory, and images in the second category (Figs 6A-6B, 7A; pars 0116, 0119, 0168, 0287-0288).
Therefore, consider Choi and Yao’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Yao’s teachings  clustering map of the image into more than one subcategories and training or retraining the model in accordance with the subcategories in Choi’s method to assist more refined object subcategory classification.

As to claim 2, Choi as modified discloses the method of claim 1, further comprising: 
deploying the retrained CNN to an image classifier (Choi: Figs 1, 3), wherein the image classifier is configured to: 
receive an image for classification (Choi: Fig 4; pars 0006-0008, 0016, input an image for category or subcategory classification); 
classify the image using the retrained CNN into one of a plurality of internal categories, the internal categories including at least the first subcategory, the second subcategory, and the second category (Choi: Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051; Yao: Figs 6A-6B, 7A; pars 0116, 0119, 0168, 0287-0288); 
identify a category for the image based on a mapping between the plurality of internal categories and a plurality of categories (Choi: Figs 1-4; pars 0017-0019, 0025-0026, subcategories being internal categories), and return the identified category as the classification of the image (Choi: Figs 1-4; pars 0006-0008, 0016-0019, 0025-0026).  

As to claim 3, Choi as modified discloses the method of claim 1, further comprising:   
identifying a third area in the clustering map where images in a third category overlap with images in the second subcategory (Choi: par 0019, 0050; Yao: pars 0047, 0064, 0067, 0092, 0100, 0291, a plurality of subregions overlapped); and 


As to claim 4, Choi as modified discloses the method of claim 1, wherein training the CNN using the received training data set comprises: 
determining a number of images in each of the first category and the second category (Choi: par 0041; Yao: pars 0123-0124, determining a number of normal medical scans and a number of medical scans with identified abnormalities that meet certain size, type, or other characteristics etc. (e.g. different categories)); and 
balancing images in the first category and the second category such that a difference between the number of images in the first category and the second category is within a threshold amount (Yao: pars 0123-0126, the balancing or selection of medical scan images based on clustering algorithm and appropriate training/classification output based on the clustering algorithm).  

As to claim 5, Choi as modified discloses the method of claim 1, wherein splitting the first category of images into the first subcategory and the second subcategory comprises: determining that the second area in the clustering map overlaps with an area in the feature map in which a subset of images in the second category are clustering map in which the subset of images in the second category are mapped being a threshold distance away from an area in the feature map in which remaining images in the second category are mapped (not weighted); 
selecting a second feature on which to generate clustering map (Choi: ; Yao: Fig 1, feature evaluator; pars 0034, 0036, 0039, 0045, 0047, 0096, 0100, selecting medical scan, interface features, a subset of plurality image slices); and 
splitting the first category of images into the first subcategory and the second subcategory based on the clustering map generated for the selected second feature (Yao: pars 0117, 0130).  

As to claim 6, Choi as modified discloses the method of claim 1, wherein splitting the first category of images into the first subcategory and the second subcategory comprises: determining that the second area in the clustering map overlaps with an area in the clustering map in which a subset of images in the second category are located, the area in the clustering map in which the subset of images in the second category are mapped being a threshold distance away from an area in the clustering map in which remaining images in the second category are mapped (Yao: pars 0034, 0039-0040); 
modifying one or more aggregation parameters used to generate the feature map; regenerating the clustering map based on the modified aggregation parameters (Yao: pars 0086-0087, 0090-0093, 0294); and 
splitting the first category of images into the first subcategory and the second subcategory based on the regenerated clustering map (Yao: pars 0117, 0130).  


receiving a set of images to add to the training data set (Choi: pars 0020, 0030-0031, 0035-0036, a plurality of images with different scales, resolutions); 
classifying the received set of images into one of the first subcategory, the second subcategory, or the second category based on a value of the one or more features for each image in the received set of images to add to the training data set (Choi: Fig 4; pars 0016, 0018-0019, 0026, 0033-0035, compute features in multiple scales in detecting object categories with significant scale variations among the objects); and 
retraining the CNN based on the training data set and the received set of images to add to the training data set (Choi: Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051).  

As to claim 9, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 10-14, 16, they are rejected with the same reason as set forth in claims 2-6, 8, respectively.

As to claim 17, it recites a computer readable storage medium having instructions executed to perform operations recited in claim 1. Rejection of claim 1 is therefore incorporated herein (Note, transitory computer readable medium has been excluded according original specification).

.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112(b) rejection.

Reasons for Allowance
Prior art of record (Choi and Yao) neither discloses alone nor teaches in combination functions and features recited in claim 7.  Similar limitations are recited in claim 15.

Response to Arguments
Applicant’s arguments have been fully considered. See new ground of rejection and additional citation in merit rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN . SHEN
Primary Examiner
Art Unit 264361



/QUN SHEN/Primary Examiner, Art Unit 2661